Case: 21-50505     Document: 00516089687         Page: 1     Date Filed: 11/10/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                  No. 21-50505                  November 10, 2021
                                Summary Calendar                   Lyle W. Cayce
                                                                        Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jose Antonio Santiago-Razo,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:20-CR-582-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Jose Antonio Santiago-Razo appeals his conviction and sentence for
   entry after deportation in violation of 8 U.S.C. § 1326(a) and (b)(2). For the
   first time on appeal, Santiago-Razo contends that it violates the Constitution
   to treat a prior conviction that increases the statutory maximum under


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50505      Document: 00516089687            Page: 2    Date Filed: 11/10/2021




                                      No. 21-50505


   Section 1326(b)(2) as a sentencing factor, rather than as an element of the
   offense. He concedes that the argument is foreclosed by Almendarez-Torres
   v. United States, 523 U.S. 224 (1998), but he wishes to preserve it for further
   review. The Government has moved without opposition for summary
   affirmance or, alternatively, for an extension of time to file its brief.
          Because the Government’s position “is clearly right as a matter of law
   so that there can be no substantial question as to the outcome of the case,”
   summary affirmance is proper. Groendyke Transp., Inc. v. Davis, 406 F.2d
   1158, 1162 (5th Cir. 1969).
          The motion for summary affirmance is GRANTED, and the
   judgment of the district court is AFFIRMED.                 The Government’s
   alternative motion for an extension of time is DENIED as unnecessary.




                                           2